ON MOTION TO DISMISS APPEAL
GILLESPIE, Presiding Justice.
Thomas Ellis Carter undertook to appeal from a decree of the Chancery Court of Monroe County. The chancellor allowed the appeal with supersedeas and his decree provided that “the said bond to be in the penal amount of $1,200 with such sureties as may be approved by the clerk of this court.” Appellant filed an appeal bond with only one individual surety, which was approved by the chancery clerk. The motion to dismiss is resisted on the ground that the individual surety is a wealthy man and that one surety is compliance with the statute as a practical matter. Mississippi Code 1942 Annotated, Section 1163 (1956) requires “two or more sufficient resident sureties, or one or more guaranty or surety companies authorized to do business in this state.” The statute requires two resident sureties or a guaranty or surety company. Accordingly, the appeal shall stand dismissed unless the appellant perfects his appeal by filing a sufficient bond as required by law within thirty days from this date, as authorized by Mississippi Code 1942 Annotated section 1959 (1956).,
Motion to dismiss sustained unless proper bond is filed within thirty days.
AH Justices concur.